EXHIBIT JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. Dated:March 31, 2009 NEW MOUNTAIN INVESTMENTS II, L.L.C. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member NEW MOUNTAIN PARTNERS II, L.P. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the GP of New Mountain Partners II, L.P. NEW MOUNTAIN AFFILIATED INVESTORS II, L.P. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the GP of New Mountain Affiliated Investors II, L.P. ALLEGHENY NEW MOUNTAIN PARTNERS, L.P. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the GP of Allegheny New Mountain Partners, L.P. NEW MOUNTAIN CAPITAL, L.L.C. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Chief Executive Officer /s/ Steven B. Klinsky STEVEN B.
